

	

		III

		109th CONGRESS

		1st Session

		S. RES. 132

		IN THE SENATE OF THE UNITED STATES

		

			April 29 (legislative

			 day, April 28), 2005

			Mr. Vitter (for himself,

			 Mr. Coburn, and Mr. DeMint) submitted the following resolution;

			 which was referred to the Committee on

			 Health, Education, Labor, and Pensions

		

		RESOLUTION

		Expressing support for prayer at school

		  board meetings.

	

	

		Whereas the freedom to practice religion and to express

			 religious thought is acknowledged to be a fundamental and unalienable right

			 belonging to all individuals;

		Whereas the United States was founded on the principle of

			 freedom of religion and not freedom from religion;

		Whereas the framers intended that the First Amendment

			 would prohibit the Federal Government from enacting any law that favors one

			 religious denomination over another, not prohibit any mention of religion or

			 reference to God in civic dialog;

		Whereas in 1983, the United States Supreme Court held in

			 Marsh v. Chambers, 463 U.S. 783, that the practice of opening legislative

			 sessions with prayer has become part of the fabric of our society and to invoke

			 divine guidance on a public body entrusted with making the laws is not a

			 violation of the Establishment Clause, but rather is simply a tolerable

			 acknowledgment of beliefs widely held among the people of this Nation;

		Whereas voluntary prayer in elected bodies should not be

			 limited to prayer in State legislatures and Congress;

		Whereas school boards are deliberative bodies of adults

			 similar to a legislature in that they are elected by the people, act in the

			 public interest, and are open to the public for voluntary attendance;

			 and

		Whereas voluntary prayer by an elected body should be

			 protected under law and encouraged in society because voluntary prayer has

			 become a part of the fabric of our society, voluntary prayer acknowledges

			 beliefs widely held among the people of this Nation, and the Supreme Court has

			 held that it is not a violation of the Establishment Clause for a public body

			 to invoke divine guidance: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes that

			 prayer before school board meetings is a protected act in accordance with the

			 fundamental principles upon which the Nation was founded; and

			(2)expresses support

			 for the practice of prayer at the beginning of school board meetings.

			

